UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6754



NEIL TAFARRIO WILLOUGHBY,

                                              Plaintiff - Appellant,

          versus


HERB L. JACKSON; MICHAEL S. HAMDEN; LYNN RUPP;
LISA CHUN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-ct-03031-BO)


Submitted: September 26, 2006              Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Neil Tafarrio Willoughby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Neil Tafarrio Willoughby appeals the district court’s

order dismissing his civil action under 42 U.S.C. § 1983 (2000) as

frivolous under 28 U.S.C. § 1915(e) (2000).      We have reviewed the

record and find that the appeal is frivolous.          Accordingly, we

dismiss the appeal on the reasoning of the district court.          See

Willoughby    v.   Jackson,   No.   5:06-ct-03031-BO   (E.D.N.C.   filed

Apr. 11, 2006 & entered Apr. 12, 2006).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                              DISMISSED




                                    - 2 -